Citation Nr: 1740481	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-31 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, including secondary to service-connected disabilities.

2.  Entitlement to service connection for a left ankle disability, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a central office Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of entitlement to an earlier effective date for the award of dependency benefits as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue of entitlement to an earlier effective date for the award of dependency benefits presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral ankle disabilities.  He attributes these conditions to an inservice automobile accident.  Alternatively, he contends that these conditions were caused or aggravated by his service-connected knee lower extremity disabilities causing an abnormal gait. 

After reviewing the Veteran's claims file, the Board finds that the current medical evidence of record is insufficient to render a decision in this matter.  At his Board hearing, the Veteran claimed that his bilateral ankle disabilities were caused or aggravated by gait disturbance due to his service-connected disabilities.  This contention was not addressed by the VA examiner in April 2016. Thus, an opinion is needed as to whether the Veteran's current left ankle disability is related to his military service.

In addition, the Veteran has been diagnosed with bilateral ankle disabilities during the course of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Specifically, a May 2014 VA examination for joints noted diagnoses of bilateral posterior tibial tendon dysfunction and posterior tibial tenosynovitis.  Under these circumstances, medical opinions addressing the Veteran's right and left ankle disabilities must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for bilateral ankle disabilities during the course of this appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completion of the foregoing, schedule the Veteran for a VA examination of the ankles to determine if either   of his current bilateral ankle disabilities are related to his military service; or were caused or aggravated by his service-connected disabilities.  The claims file must             be reviewed by the examiner in conjunction with the examination.  

Based on the clinical examination and review of the claims file, the examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral ankle disabilities, including bilateral posterior tibial tendon dysfunction and posterior tibial tenosynovitis, are etiologically related to his active service, to include to include his inservice motor vehicle accident.  The examiner should explain the reasons for the conclusion reached.

(b)  If not related to the Veteran's military service,     is it at least as likely as not that the currently diagnosed bilateral ankle disabilities, including bilateral posterior tibial tendon dysfunction and posterior tibial tenosynovitis, was caused by his service-connected bilateral knee and lower extremity radiculopathy disabilities, to include any associated gait disturbances. The examiner should explain why or why not.

(c)  If not caused by the Veteran's service-connected knee and radiculopathy disabilities, is it at least as likely as not that the bilateral ankle disabilities, including bilateral posterior tibial tendon dysfunction and posterior tibial tenosynovitis, have been permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected bilateral knee and lower extremity radiculopathy disabilities, to include any associated gait disturbances.  Please explain why or why not.

(d) If the examiner finds the bilateral ankle disabilities, including bilateral posterior tibial tendon dysfunction 
and posterior tibial tenosynovitis, has been permanently worsened by the service-connected knee and radiculopathy disabilities, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the ankle disability.

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




